Citation Nr: 1643250	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-43 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This case was remanded for further development in April 2016.  It has now been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran currently has an acquired psychiatric disorder which is etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  However, any further discussion of VA's duties to notify and assist is not warranted given the Board's favorable decision herein. 

II. Service Connection - Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for PTSD.  The Veteran contends, primarily, that in 1959, he was assaulted by a military policeman who hit him in the head three or four times with a nightstick.  He has written that he didn't report the incident because he feared repercussions and that he still has flashbacks about that event.  He has also stated that the assault in service damaged caused trauma to his ears resulting in severe hearing loss.

The Veteran's service treatment records do not show any complaints or treatment for a psychiatric disorder, but they do show that did have hearing impairment at his separation examination in 1961.  The Board finds that the Veteran is competent to report being physically assaulted by a military policeman with a nightstick.  See Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  The Veteran's contentions are further supported by the fact that he was found to have significant hearing loss on separation from service.  The Board therefore believes that the Veteran's in-service injury did occur.

The Veteran's VA treatment records show that he has been diagnosed with and treated for delusional disorder, anxiety disorder, and mood disorder.  The April 2016 VA examiner diagnosed the Veteran with delusional disorder, paranoid type.  It is therefore clear from the record that he has a current diagnosis of a psychiatric disorder.

Lastly, affording the Veteran the benefit of the doubt, the medical evidence is at least in equipoise regarding whether the Veteran's current psychiatric disorder is related to the injury incurred in his military service.  The Veteran's psychiatric nurse practitioner noted in February and May 2016 that the Veteran had delusional disorder, paranoid type, possibly organic in origin from multiple head traumas and chronic alcohol abuse.  Despite the nurse practitioner's failure to provide rationale for her finding, the Board accepts this as a positive nexus opinion relating the Veteran's in-service head injury to his current psychiatric disability which is afforded at least some probative weight.

Although the July 2016 VA examiner came to a different conclusion regarding the etiology of the Veteran's current psychiatric disorder, the VA examiner failed to provide an adequate rationale for his findings by relying solely on the absence of documented psychiatric treatment during the Veteran's service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the mere absence of documented treatment cannot be the sole basis for concluding a veteran has not continuously experienced the symptoms he is alleging).  The Board therefore finds that the April 2016 examination report does not outweigh the findings of the Veteran's psychiatric nurse practitioner.  

Given the above, and after resolving any reasonable doubt in favor of the Veteran, the evidence is at least in equipoise regarding his claim of entitlement to service connection for an acquired psychiatric disorder.  As such, service connection is warranted, and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


